DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naslund et al (US 7,481,344) in view of Putnam (US 572,770).
Regarding claim 1, Naslund discloses a bike retaining device for retaining a bike in a bike carrier arrangement on a vehicle, the bike retaining device comprising: an elongated arm (16) having a longitudinal extension; a first portion (19) and a second portion (18) projecting laterally away from the elongated arm. See Fig. 3. Naslund does not disclose a hook as claimed.  
Putnam, which is drawn to a bike retaining device, discloses a hook (D) connected to a first portion (C), the hook comprising a first shank and a second shank (F, E); the hook is arrangeable at least in a first configuration and a second configuration; in the first configuration, the first shank is arranged such that a distance between the first portion and a second portion (B) is at least partially covered by the first 
Regarding claim 2, the first portion and the second portion are arranged at a distance from each other; and the first portion is movable relative the second portion in the direction of the longitudinal extension of the elongated arm. See Figs. 2-3. 
Regarding claim 3, the first shank and the second shank are arranged at an angle to each other. See Putnam, Figs. 2-3. 
Regarding claim 4, the hook is pivotably attached to the first portion such that the first and second shank pivot simultaneously around a pivot point. See Putnam, Figs. 2-3.  
Regarding claim 5, the hook is attached to the first portion at a distal end of the first portion. See Putnam, Figs. 2-3.
Regarding claim 6, in the first configuration, the first shank is substantially parallel to the longitudinal extension of the elongated arm and the second shank is 
Regarding claim 7, the hook is connected to the first portion via a spring (G), and wherein the hook is under spring load in at least one of the first configuration or the second configuration. See Putnam, Figs. 2-3.  
Regarding claim 9, the spring is compressed when pivoting the hook from the first configuration to the second configuration. See Putnam, ll. 46-75. 
Regarding claim 10, the second shank of the hook substantially covers the full distance between the first portion and the second portion in the second configuration at least when the distance between the first portion and the second portion is equal to a minimal distance between the first portion and the second portion. See Putnam, Figs. 2-3.  
Regarding claim 11, the elongated arm comprises a first and a second part (28, 30); the first part is movable in the longitudinal extension of the elongated arm relative the second part; and the first portion is arranged on the first part of the elongated arm and the second portion is arranged on the second part of the elongated arm. See Fig. 3. 
Regarding claim 12, the bike retaining device further comprises an elongated member (at 33) arranged inside or along the elongated arm; and wherein the elongated member is arranged for moving the first portion relative the second portion. See Fig. 5. 
Regarding claim 13, Naslund discloses a base member (5); wherein the bike retaining device is attached to the base member. See Fig. 3. 

Regarding claim 15, the elongated member comprises a first and a second end; the first end is connected to the first portion of the bike retaining device; and the second end is connected to the base member. See Fig. 2. 
Regarding claim 16, the first shank and the second shank are arranged perpendicular to each other. See Putnam, Fig. 2. 
Regarding claim 17, the hook is connected to the first portion via a spring, and wherein the hook is under spring load in at least one of the first configuration or the second configuration. See Putnam, ll. 46-75.
Regarding claim 8, which is dependent on claim 17, the hook comprises a first and a second attachment point; the first attachment point is the pivot point and the spring is connected to the hook at the second attachment point; and the first and the second attachment points are spaced apart on the hook. See Putnam, Fig. 3.
Regarding claim 18, the spring is compressed when pivoting the hook from the first configuration to the second configuration. 
Regarding claim 19, the elongated member comprises a first and a second end; the first end is connected to the first portion of the bike retaining device; and the second end is connected to the base member. See Fig. 3. 
Regarding claim 20, the hook is connected to the first portion via a spring, and wherein the hook is under spring load in at least one of the first configuration or the second configuration. 


Second Rejection
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Naslund and Putnam as applied above in further view of Slatter (US 7,228,655).
	Regarding claims 9 and 18, in the case that the spring of Naslund, as modified by Putnam, is not compressed as claimed; Slatter, which is drawn to a retaining device, discloses using a spring (18) that is compressed when pivoting a hook from a first configuration to a second configuration. See Figs. 1a-1b. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a spring as disclosed by Slatter on the device of Naslund, as modified above, in order to secure the hook in a closed position.

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. Applicant argues that there is no advantage to adding a hook portion, as disclosed by Putnam, to the device of Naslund; and as such it would not be obvious to combine the references. The Office respectfully disagrees. It is the Office’s position that combining the hook of Putnam to the device of Naslund would clearly better secure a bicycle to the device. The device of Naslund discloses a u-shaped jaw (18, 19) similar to Putnam (C, B). However, when the jaw of Naslund is closing (and ultimately closes) around a bicycle there is an area between portions (18, 19) that could allow for slippage of the bicycle. The hook (D) of Putnam prevents any such unwanted . 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734